 



EXHIBIT 10.27

 

 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made as of this 25th day of
March 2013, by and between Daleco Resources Corporation, a Nevada corporation
(“Daleco” or the “Company”), Far East Investments, LLC, a California limited
liability company (“FEI”), and DTE Investment Ltd. A British Virgin Island
company (“DTE”, and together with FEI, the “Investors” and individually an
“Investor”). The Company and the Investors are sometimes collectively referred
to as the “Parties’ and individually as a “Party”. Except as otherwise
indicated, capitalized terms used herein shall have the meanings set forth in
Section 8 hereof.

 

RECITALS

 

WHEREAS, the Company has authorized the offer and sale of up to fifteen million
(15,000,000) shares (the “Shares”) of its Common Stock, par value $0.01 per
share (the “Common Stock”) to the Investors in two tranches; and

 

WHEREAS the Company has authorized the offer and sale of warrants (the
“Warrants”) to the Investors for up to eighteen million (18,000,000) shares of
its Common Stock (the “Conversion Shares”), at an exercise price of $0.20 per
Conversion Share, assuming both closings take place and $0.30 per share if only
one closing takes place, and containing such additional terms set forth in the
Common Stock Warrant in the form attached as Exhibit A hereto;

 

WHEREAS, the Investors have agreed to purchase the Shares and the Warrants from
the Company, all pursuant to the terms and conditions set forth herein;

 

WHEREAS, as a condition to the purchase and sale of the Shares and the Warrants,
the Parties hereto desire to enter into that certain Registration Rights
Agreement containing such other terms and conditions set forth in the form
attached as Exhibit B hereto;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby the Parties
hereto agree as follows:

 

ARTICLE 1.  PURCHASE, SALE AND CLOSINGS

 

1.1          Defined Terms. As used in this Agreement, the terms used in the
above Recitals and in Article 8 shall have the meanings ascribed to them in such
Recitals and Article 8.

 

1.2          Availability of Securities. The Company has authorized and
reserved, and covenants to continue to reserve, free of preemptive and other
preferential rights, a sufficient number of its previously authorized but
unissued shares of Common Stock necessary to issue and sell the Shares and
satisfy the exercise rights underlying the Warrants.

 

-1-

 



  

1.3Sale and Purchase.

 

(a)               First Tranche. At the First Closing, the Company shall sell to
the Investors and the Investors shall purchase 7,500,000 Shares at $0.10 per
Share for a total First Closing Purchase Price of Seven Hundred Fifty Thousand
Dollars ($750,000) (“First Tranche Purchase Amount”) and the Investors shall
receive a Warrant (“First Tranche Warrant”) for the purchase of up to 7,500,000
Conversion Shares at an exercise price of $0.20 per share (“First Tranche
Conversion Shares”).

 

(b)               Second Tranche. At the Second Closing, the Company shall sell
to the Investors and the Investors shall purchase 7,500,000 Shares at $0.10 per
Share for a total Second Closing Purchase Price of Seven Hundred Fifty Thousand
Dollars ($750,000) (“Second Tranche Purchase Amount”) and the Investors shall
receive a Warrant for the purchase of up to 10,500,000 Conversion Shares at an
exercise price of $0.20 per share (“Second Tranche Conversion Shares”)
(hereinafter, the First Tranche Purchase Amount and the Second Tranche Purchase
Amount shall sometimes be collectively referred to as the “Tranche Purchase
Amount.”)

 



1.4Closings.



 

(a)               Unless this Agreement shall have been terminated pursuant to
Section 5, and subject to the satisfaction, or to the extent permitted, waiver
of the conditions set forth in Section 4, the First Closing will take place
(i) at the offices of the Company, as promptly as practicable but in any event
not later than close of business on or prior to March 15, 2013 (“First Closing
Date”), or (ii) at such other time, date or place as Parties mutually agree.

 

(b)               Unless this Agreement shall have been terminated pursuant to
Section 5, the Second Closing will take place at the offices of the Company on
or prior to April 15, 2013 (“Second Closing Date”). The First Closing and the
Second Closing shall sometimes collectively be referred to as the “Closings and
the First Closing Date and the Second Closing Date shall sometimes collectively
be referred to as the “Closing Date.).

 

1.5          Delivery and Payment. At each Closing (or such later date as
expressly specified below), and subject to the terms and conditions of this
Agreement:

 

(a)               The Investors will deliver to the Company the aggregate
Tranche Purchase Price Amount due at each Closing by wire transfer of
immediately available Federal funds to an account designated in writing by the
Company prior to the respective Closing Date;

 

(b)               Within five business days after each Closing (or such later
date as the Company’s transfer agent may reasonably require), the Company will
deliver to each Investor a certificate representing its respective Shares
allocated in accordance with Annex I hereto;

 

(c)               the Company will deliver a Warrant to each Investor in such
denominations as are set forth on Annex I;

 

(d)               each Party will deliver counterpart signature pages to the
Agreement and each Exhibit to the Agreement to which it is a Party; and

 

(e)               each Party will deliver the Closing Documents (as that term is
defined in Article 4 below) as required by this Agreement.

 



-2-

 

 

1.6Use of Proceeds by the Company from each Closing.

 

(a)               (i)                At the First Closing, the Company shall pay
the Investors’ legal costs and expenses associated with this transaction, capped
at Twenty Five Thousand Dollars ($25,000) in the aggregate.

 

    (ii)               The Company will use the remainder of the First Tranche
Purchase Amount in accordance with the “Use of Proceeds Plan” specified by
Section 4.6 hereto.

 

(b)               The Company shall use the Tranche Purchase Amount in
accordance with a Use of Proceeds Plan in accordance with Paragraph 4.6 hereto,
provided however, that the Company shall not be subject to the Second Tranche
Purchase Amount set forth in such Use of Proceeds Plan if the Second Closing
does not occur.

 

ARTICLE 2.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

In order to induce the Investors to enter into this Agreement and consummate the
transactions contemplated hereby, the Company hereby represents and warrants to
the Investors that the statements contained in this Section 2 are true, complete
and correct as of each Closing Date. For purposes of this Section 2, the term
“Company” shall refer to the Company and all of its Subsidiaries. Such
representations and warranties are subject to the qualifications and exceptions
set forth in the corresponding section of the disclosure schedule delivered to
the Investors pursuant to this Agreement (the “Disclosure Schedule”).

 

2.1          Organization and Corporate Power. Daleco and each Subsidiary is a
corporation duly organized, validly existing and in good standing under the laws
of their respective states of incorporation and are duly qualified or registered
to do business as a foreign corporation in each jurisdiction in which the
failure to be so qualified would have a Material Adverse Effect. Daleco and each
Subsidiary has all required corporate power and authority to own and hold its
properties and to carry on its business as presently conducted. Daleco has all
required corporate power and authority to enter into and perform this Agreement,
the Registration Rights Agreement and the Warrants (collectively, the
“Transaction Agreements”) and to carry out the transactions contemplated hereby
and thereby; and to issue, sell and deliver the Shares and, upon exercise of the
Warrants, to issue and deliver the Conversion Shares. The copies of the
Companies’ Articles of Incorporation and bylaws, as amended to date (hereinafter
collectively the “Charter” and “Bylaws,” respectively), which have been
furnished to the Investors, are true, complete and correct as of the Closing
Date, and neither Daleco nor any Subsidiary is in violation of any term of its
Charter or Bylaws. Neither Daleco nor any Subsidiary is in violation of any term
or provision of any judgment, decree, order, statute, rule or government
regulation applicable to it.

 

2.2          Authorization and Non-Contravention. The Transaction Agreements and
all other documents executed pursuant hereto and thereto (such other documents,
the “Transaction Documents”) are valid and binding obligations of Daleco,
enforceable in accordance with their terms except as may be limited by: (i)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally; and (ii) the effect of rules of law governing the availability of
equitable remedies. The execution, delivery and performance of the Transaction
Agreements and the Transaction Documents, the sale and delivery of the Shares
and, upon exercise of the Warrant, the issuance and delivery of the Conversion
Shares, have been duly authorized by all necessary corporate or other action of
Daleco. The execution of each Transaction Agreement, Transaction Document, the
sale and delivery of the Shares and, upon exercise of the Warrant, the issuance
of the Conversion Shares, and the performance of any transaction contemplated
hereby and thereby will not (i) violate, conflict with or result in a default
under (a) any contract or obligation to which the Company is a party or by which
it or its assets are bound, or (b) any provision of the Charter or Bylaws of the
Company, (ii) cause the creation of any Lien upon any of the assets of the
Company; (iii) violate or result in a violation of, or constitute a default
(whether after the giving of notice, lapse of time or both) under, any provision
of any law, regulation or rule, or any order of, or any restriction imposed by
any court or other governmental agency applicable to the Company; (iv) require
from the Company any notice to, declaration or filing with, or consent or
approval of any governmental authority or other third party other than pursuant
to federal and state securities or blue sky laws; or (v) accelerate any
obligation under, or give rise to a right of termination of, any agreement,
permit, license or authorization to which the Company is a party or by which the
Company is bound.

 



-3-

 

 

2.3          Corporate Records. The corporate record books of the Company
accurately record all corporate action taken by its stockholders, board of
directors, and committees thereof. The copies of the corporate records of the
Company, as made available to the Investors and/or their counsel for review, are
true, complete and correct copies of the originals of such documents.

 

2.4          Capitalization. As of the date hereof, the authorized Capital Stock
of the Company consists of (a) 100,000,000 shares of Common Stock of which
51,891,058 Shares of Common Stock are issued and outstanding; and (b) 20,000,000
shares of Preferred Stock of which 135,000 Shares of Series B 8% cumulative
Convertible Stock is issued and outstanding convertible into 1,080,000 shares of
Common Stock and (c) 6,530,000 shares of Common Stock are reserved for issuance
upon conversion or exercise of all outstanding stock options, warrants and other
instruments convertible, exercisable or convertible for Common Stock. Except as
contemplated under this Agreement or otherwise disclosed in Section 2.4 of the
Disclosure Schedule, there are no outstanding securities of the Company or any
subscriptions, options, warrants, agreements, arrangements or commitments of any
kind for or relating to the issuance, or sale of, or outstanding securities
convertible into or exchangeable for, any shares of capital stock of any class
or other equity interests of the Company. Other than as set forth in the Charter
or as set forth in Section 2.4 of the Disclosure Schedule, the Company has no
obligation to purchase, redeem, or otherwise acquire any of its capital stock or
any interests therein. As of each Closing, and after giving effect to the
transactions contemplated hereby, except as set forth in Section 2.4 of the
Disclosure Schedule, all of the outstanding shares of capital stock of the
Company will have been duly and validly authorized and issued and will be fully
paid and non-assessable, will be free and clear of all Liens or restrictions on
transfer (other than restrictions under the Transaction Agreements and
applicable federal and state securities laws) and will have been offered,
issued, sold and delivered in compliance with applicable federal and state
securities laws and not subject to any preemptive rights. The Conversion Shares
when issued will be validly issued, fully paid and non-assessable and will be
free and clear of all Liens or restrictions on transfer (other than restrictions
under the Transaction Agreements and applicable federal and state securities
laws). Except as set forth in Section 2.4 of the Disclosure Schedule, the
relative rights, preferences, provisions, qualifications, limitations and
restrictions in respect of each class and series of authorized stock of the
Company are as set forth in the Charter, and all such rights, preferences,
provisions, qualifications, limitations and restrictions are valid, binding and
enforceable in accordance with applicable law. As of each Closing and after
giving effect to the transactions contemplated hereby, except as set forth in
Section 2.4 of the Disclosure Schedule, rights of first refusal, put or call
rights or obligations or anti-dilution rights with respect to the issuance, sale
or redemption of Company’s capital stock, there are (a) no rights to have the
Company’s capital stock registered for sale to the public in connection with the
laws of any jurisdiction, (b) the Company has not entered into agreements
relating to the voting of the Company’s voting securities or restrictions on the
transfer of the Company’s capital stock, except as may be limited by Federal
and/or state security laws, or (c) no agreement, document or commitment (written
or oral) of the Company providing for the acceleration of vesting (or lapse of a
repurchase right) upon the occurrence of any event with respect to any
outstanding securities, options, warrants or other purchase rights.

 



-4-

 

 

2.5          SEC Filings. Except as set forth on Schedule 2.5 of the Disclosure
Schedule, the Company has filed with the SEC all forms and other documents
(including exhibits and other information incorporated therein) required to be
filed by it with the SEC since January 1, 2009 (the “Company SEC Documents”). As
of their respective dates (and if amended or superseded by a filing prior to the
date of this Agreement then on the date of such filing), (i) except with respect
to the date of filings, the Company SEC Documents complied in all material
respects with the requirements of the Securities Act, and the Exchange Act, as
the case may be, and the rules and regulations of the SEC promulgated thereunder
that are applicable to the Company, and (ii) none of the Company SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. No
executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act with respect to any report, schedule, form, statement or
other document filed or furnished by the Company.

 

2.6Financial Statements.

 

(a)               Each of the consolidated financial statements (including, in
each case, any notes thereto) contained in the Company SEC Documents (the
“Company Financial Statements”) comply in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, and have
been prepared (or when so filed will be) in accordance with U.S. generally
accepted accounting principles applied on a consistent basis (“GAAP”) throughout
the periods involved (subject, in the case of the unaudited statements, to
normal year-end audit adjustments and to any other adjustments set forth therein
including the notes thereto) and fairly present in all material respects the
consolidated financial position of the Company as of their respective dates, and
the consolidated income, stockholders equity, results of operations and changes
in consolidated financial position or cash flows for the periods presented
therein (except as may be set forth therein or in the notes thereto). As of the
date of this Agreement, there are no outstanding or unresolved comments in
comment letters received from the SEC staff with respect to the Company SEC
Documents. The balance sheet of the Company contained in the Company SEC
Documents as of September 30, 2012 (filed on January 29, 2013) is referred to
herein as the “Base Balance Sheet”, and the date thereof the “Base Balance Sheet
Date”.

 



-5-

 

 

(b)               The Company has implemented and maintains a system of internal
accounting controls sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
in accordance with GAAP. The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) designed to ensure that material information relating to the Company is
made known to the Chief Executive Officer and the Chief Financial Officer of the
Company by others within those entities, and (ii) has disclosed, based on its
most recent evaluation prior to the date hereof, to the Company’s outside
auditors and the audit committee of the Board (A) any significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting. To the
knowledge of the Company, as of the date hereof, the Company’s Chief Executive
Officer and Chief Financial Officer will be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act, without qualification, when due.

 

(c)               To the knowledge of the Company, (i) neither the Company nor
any director, officer, or auditor of the Company has received, or otherwise had
or obtained knowledge of, any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or its internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company has engaged in questionable accounting or auditing practices and
(ii) no attorney representing the Company, whether or not employed by the
Company, has reported evidence of a material violation of securities Laws,
breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents to the Board or any committee thereof
or to any director or officer of the Company.

 

(d)               The Company does not have any liabilities of any nature,
whether accrued, absolute, fixed, contingent or otherwise, whether due or to
become due and whether or not required to be recorded or reflected on a balance
sheet under GAAP, other than (i) such liabilities (A) disclosed, reflected or
reserved against in the Base Balance Sheet or (B) incurred since the Base
Balance Sheet Date in the ordinary course of business consistent with past
practice, which, in the case of clause (B) only, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect, (ii) such liabilities arising or resulting from an existing
contract, or a contract entered into in compliance with this Agreement, except
to the extent that such liabilities arose or resulted from a breach or a default
of such contract or (iii) such liabilities which have been discharged or paid in
full in the ordinary course of business as of the date of this Agreement.

 

(e)               As of the date of this Agreement, there are no transactions,
agreements, arrangements or understandings involving the Company that would be
required to be disclosed under Item 404 of Regulation S-K under the Securities
Act.

 



-6-

 

 

2.7           Subsidiaries; Investments. Except as disclosed in Section 2.7 of
the Disclosure Schedule or in the Company SEC Documents, the Company does not
have and has not had any direct or indirect Subsidiaries. Except as disclosed in
Section 2.7 of the Disclosure Schedule or in the Company SEC Documents, the
Company has no written agreement in respect of any strategic partnership or
similar relationship and does not own or have any direct or indirect interest in
or possess, directly or indirectly, the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.

 

2.8           Absence of Certain Developments. Since the Base Balance Sheet
Date, except as set forth in Section 2.8 of the Disclosure Schedule or disclosed
in the Company SEC Documents, there has been (a) no Material Adverse Effect; (b)
no declaration, setting aside or payment of any dividend or other distribution
with respect to, or any direct or indirect redemption or acquisition of, any
capital stock of the Company; (c) no waiver of any valuable right of the Company
or cancellation of any debt or claim held by the Company; (d) no loan by the
Company to any officer, director, employee or stockholder of the Company, or any
agreement or commitment therefor; (e) no increase, direct or indirect, in the
compensation paid or payable to any officer, director, employee, consultant,
agent or stockholder of the Company (other than salary increases in the ordinary
course of business and consistent with past practice which, individually or in
the aggregate, are not material); (f) no material loss, destruction or damage to
any property of the Company, whether or not insured; (g) no acquisition or
disposition of any assets (or any contract or arrangement therefor) nor any
other material transaction by the Company other than for fair value in the
ordinary course of business and consistent with past practice; (h) no material
change or amendment to any material contract or arrangement by which the Company
or its assets or properties are bound or subject; (i) no notice of termination
of a contract by a customer; (j) no sale, assignment, transfer or grant of any
exclusive license with respect to any Intellectual Property Right; or (k) no
agreement or understanding, whether in writing or otherwise, for the Company to
take any of the actions specified in clauses (a) through (j) above.

 



-7-

 

 

2.9Accounts Payable; Accounts Receivable.

 

(a)               Except as set forth in Section 2.9(a) of the Disclosure
Schedule or the Company SEC Documents, all accounts payable of the Company arose
in bona fide arm’s-length transactions in the ordinary course of business and in
a manner which is consistent with past practices and no material account payable
is delinquent by more than sixty (60) days in its payment. Since the Base
Balance Sheet Date, the Company has paid its accounts payable in the ordinary
course of business and in a manner which is consistent with its past practices.
As of the date hereof, the Company has no account payable to any Person which is
affiliated with it or any of its directors, officers, employees or stockholders,
except as set forth in Section 2.9(a) of the Disclosure Schedule or the Company
SEC Documents.

 

(b)               All of the accounts receivable of the Company arose in bona
fide arm’s-length transactions in the ordinary course of business and are valid
and enforceable claims, not subject to any set-off or counterclaim, and, to the
Company’s knowledge, are fully collectible in the ordinary course of business,
after deducting the allowance for doubtful accounts stated in the Base Balance
Sheet in accordance with GAAP. Since the Base Balance Sheet Date, the Company
has collected its accounts receivable in the ordinary course of business and in
a manner which is consistent with past practices and has not accelerated or
intentionally delayed any such collections. As of the date hereof, the Company
does not have any account receivable from any Person which is known by the
Company to be affiliated with it or any of its directors, officers, employees or
stockholders.

 

2.10        Transactions with Affiliates. Except as set forth in Section 2.10 of
the Disclosure Schedule or as set forth in the Company SEC Documents, and for
obligations to reimburse employees for material work-related expenses incurred
during the ordinary course of their employment, there are no loans, leases,
agreements or other material transactions by and between the Company and any
officer, employee, director or stockholder (including any trustee or beneficiary
of any trust which is a stockholder) of the Company, or to the knowledge of the
Company, any member of such officer’s, employee’s, director’s or stockholder’s
immediate family or Persons controlling, controlled by, under common control
with or otherwise affiliated with such officer, employee, director or
stockholder or his or her immediate family (each, an “Affiliated Transaction”).
Any such Affiliated Transaction was entered into and has been heretofore
conducted in bona fide arm’s-length transactions and approved by the Company’s
Board and/or stockholders in accordance with applicable state law.

 

2.11        Title to Properties. Except as set forth in Section 2.11 of the
Disclosure Schedule, the Company has good, valid and defensible title to all of
its assets, free and clear of all Liens, other than those occurring in the
ordinary course of business, and none of such assets is subject to any
conditional sale agreement. The Company is not in violation of any zoning,
building or safety ordinance, regulation or requirement or other law or
regulation applicable to the operation of its owned or leased properties which
violation would have a Material Adverse Effect, nor has it received any notice
of such violation which violation would have a Material Adverse Effect. There
are no defaults by the Company, or by any other party, under any lease or other
agreements which might curtail in any material respect the present use of the
Company’s assets.

 



-8-

 

 

2.12        Tax Matters. Except as set forth on Section 2.12 of the Disclosure
Schedule or disclosed in the Company SEC Documents, the Company has timely and
properly filed all federal, state, local and foreign Tax returns required to be
filed by it through the date hereof, and has paid or caused to be paid all
Taxes, required to be paid by it through the date hereof whether disputed or
not, except Taxes which have not yet accrued or otherwise become due. All Taxes
and other assessments and levies which the Company was or is required to
withhold or collect including, without limitation, all Taxes which the Company
is obligated to withhold from amounts owing to employees, creditors and third
parties have been withheld and collected and except for such Taxes which are not
yet due and payable, have been paid over to the proper governmental authorities.
Except as set forth on Section 2.12 of the Disclosure Schedule or disclosed in
the Company SEC Documents, (i) The Company has never received written notice of
any audit or of any proposed deficiencies from the Internal Revenue Service (the
“IRS”) or any other taxing authority; (ii) there are no waivers in effect of
applicable statutes of limitations with respect to any Taxes owed by the Company
for any year; (iii) neither the IRS nor any other taxing authority is now
asserting, or to the Company’s knowledge threatening to assert, against the
Company any deficiency or claim for additional Taxes or interest thereon or
penalties in connection therewith in respect of the income or sales of the
Company; and (iv) the Company has never been a member of an affiliated group of
corporations filing a consolidated federal income Tax return nor does the
Company have any liability for Taxes of any other Person under Treasury
Regulations Section 1.1502-6 (or any similar provision of foreign, state or
local law) or otherwise. The Company is not a party to any Tax allocation or
sharing arrangement. The Company is not a party to any contract, agreement, plan
or arrangement covering any employee or former employee thereof that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible pursuant to Section 280G or Section 162 of the Code. The
Company is not a “foreign person” within the meaning of Section 1445 of the Code
and Treasury Regulations Section 1.1445-2.

 

2.13        Certain Contracts and Arrangements. Except as set forth in Section
2.13 of the Disclosure Schedule or as expressly set forth in the Company SEC
Documents, the Company is not a party or subject to or bound by:

 

(a)               any contract or agreement involving potential commitment or
payment by the Company in excess of $50,000;

 

(b)               any contract, lease or agreement involving payments in excess
of $50,000 which is not cancelable by the Company without penalty on not less
than sixty (60) days notice;

 

(c)               any contract, including any distribution agreements,
containing covenants directly or explicitly limiting the freedom of the Company
to compete in any line of business or with any Person or to offer any of its
products;

 

(d)               any contract or agreement relating to the licensing,
distribution, or development by the Company or the purchase, sale or servicing
of its products involving payments in excess of $50,000;

 

(e)               any indenture, mortgage, promissory note, loan agreement,
guaranty or other agreement or commitment for borrowing or any pledge or
security arrangement;

 



-9-

 

 

(f)                any employment contracts, non-competition agreements,
invention assignments, severance or other agreements with officers, directors,
employees, stockholders or consultants of the Company or Persons related to or
affiliated with such Persons;

 

(g)               any stock redemption or purchase agreements or other
agreements affecting or relating to the capital stock of the Company, including,
without limitation, any agreement with any stockholder of the Company which
includes, without limitation, anti-dilution rights, voting arrangements or
operating covenants;

 

(h)               voting trust or agreement, stockholders’ agreement, pledge
agreement, buy-sell agreement or first refusal or preemptive rights agreement
relating to any securities of the Company;

 

(i)                any bonus, pension, profit sharing, retirement or stock
option plans;

 

(j)                any royalty, dividend or similar arrangement based on the
revenues or profits of the Company or any material contract or agreement
involving fixed price or fixed volume arrangements;

 

(k)               any joint venture, partnership, manufacturer, development,
distribution, supply or similar agreement;

 

(l)                any acquisition, merger or similar agreement or letter of
intent with respect to the foregoing;

 

(m)              any sales agreement which entitles any customer to a rebate or
right of set-off, to return any product to the Company after acceptance thereof,
to delay the acceptance thereof, or which varies in any material respect from
the Company’s standard for agreements;

 

(n)               any agreement with any supplier containing any provision
permitting any party other than the Company to renegotiate the price or other
terms, or containing any pay-back or other similar provision, upon the
occurrence of a failure by the Company to meet its obligations under the
agreement when due or the occurrence of any other event;

 

(o)               any agreement for the future purchase of fixed assets or for
the future purchase of materials, supplies or equipment in excess of its normal
operating requirements;

 

(p)               any agreement under which it has granted any Person any
registration rights, other than the Registration Rights Agreement; or

 

(q)               any other contract not executed in the ordinary course of
business and consistent with past practice.

 

All contracts, agreements, leases and instruments identified in Section 2.13 of
the Disclosure Schedule or the Company SEC Documents are valid and are in full
force and effect and constitute legal, valid and binding obligations of the
Company enforceable in accordance with their respective terms. The Company has
not received any written notice, and, to the knowledge of the Company, there are
no threats of termination by the other party to any such contracts, agreements,
leases or instruments. To the best of the Company’s knowledge, it is not in
default in complying with any provisions of any such contract, agreement, lease
or instrument, and no condition or event or fact exists which, with written
notice, lapse of time or both would constitute a default thereunder on the part
of the Company, except for any such default, condition, event or fact that,
individually or in the aggregate, would not have a Material Adverse Effect.

 



-10-

 

 

2.14Intellectual Property Rights; Employee Restrictions.

 

(a)               Section 2.14(a) of the Disclosure Schedule sets forth a list
and brief description of all of the Company’s United States and foreign patents
and patent applications, registered and unregistered trademarks and servicemarks
and applications (including Internet domain name registrations), tradenames,
copyright registrations and copyright registration applications.

 

(b)               The Company has valid rights, whether through license or
ownership, of all Intellectual Property Rights necessary for the conduct of its
business as presently conducted and with respect to those proposed products that
have been the subject of material development efforts by the Company.

 

(c)               The business of the Company as presently conducted and the
production, marketing, licensing, use and servicing of any products or services
by the Company do not, to the best of the Company’s knowledge, infringe or
conflict with any Intellectual Property Rights of any Person. The Company has
not received notice from any Person asserting that any Intellectual Property
Rights owned or licensed by the Company, or which the Company otherwise has the
right to use, is invalid or unenforceable by the Company and there is no valid
basis for any such claim (whether or not pending or threatened).

 

(d)               No lawsuit is pending or to the best of the Company’s
knowledge threatened against the Company nor has the Company received any notice
or other claim from any Person asserting that any of the Company’s present or
contemplated activities infringe or may infringe any Intellectual Property
Rights of such Person, nor is the Company aware of any pending or threatened
claim thereof, and there is no valid basis for any such claim. The Company is
not aware of any infringement by any other Person of any Intellectual Property
Rights of the Company.

 

2.15        Litigation. Except as set forth in Section 2.15 of the Disclosure
Schedule or the Company SEC Documents, there is no action, claim, litigation or
governmental or administrative proceeding or investigation pending or, to the
knowledge of the Company, threatened (i) against the Company, (ii) affecting the
properties or assets of the Company, (iii) as to matters relating to the
Company, against any officer, director or stockholder or key employee of the
Company or (iv) which might call into question the validity of, or hinder the
enforceability of the Transaction Agreements. No claim has been asserted in
writing against the Company for renegotiation or price redetermination of any
business transaction.

 

-11-

 

 

2.16Labor Matters.

 

(a)               Except as set forth in Section 2.16 of the Disclosure Schedule
or the Company SEC Documents, the Company is not delinquent in payments to its
employees, consultants or independent contractors for any wages, salaries,
commissions, bonuses or other direct compensation for any service performed for
it to the date hereof or amounts required to be reimbursed to such employees,
consultants or independent contractors. Except as required by law or contract,
upon termination of the employment or engagement of any such employees,
consultants or independent contractors, no severance or other payments will
become due. The Company has no policy, practice, plan or program of paying
severance pay or any form of severance compensation in connection with the
termination of employment services. The Company is and since its inception has
been in compliance with all applicable laws and regulations, respecting labor,
employment, fair employment practices, terms and conditions of employment, and
wages and hours. There are no charges of employment discrimination, sexual
harassment or unfair labor practices, nor are there any strikes, slowdowns,
stoppages of work, or any other concerted interference with normal operations
existing, pending or, to the Company’s knowledge, threatened against or
involving the Company. There are no union organizing activities pending or, to
the Company’s knowledge, threatened with respect to the Company and, to the
Company’s knowledge, no question concerning representations exists respecting
the employees of the Company. No collective bargaining agreement is in effect or
is currently being or is about to be negotiated by the Company. There are no
grievances, complaints or charges that have been filed under any dispute
resolution procedure (including, but not limited to, any proceedings under any
dispute resolution procedure under any collective bargaining agreement) that
might reasonably be expected to have a Material Adverse Effect. No arbitration
or similar proceeding relating to labor matters is pending and no claim
therefore has been asserted against the Company. The Company is, and at all
times has been, in compliance with the requirements of the Immigration Reform
Control Act of 1986. There are no changes pending or, to the Company’s
knowledge, threatened with respect to senior management or any key employees or
independent contractors of the Company (including any resignations) nor has the
Company received any notice or information concerning any prospective change
with respect to such senior management, key employees or independent
contractors.

 

(b)               Section 2.16 of the Disclosure Schedule lists each person or
entity that provided auditing, legal or other consulting services for the
Company (the “Service Providers”) during the period from October 1, 2012 through
the Effective Date (the “Stub Period”),, and the amounts paid, or if not paid
than owed, to such persons and entities. Except for those amounts disclosed on
Section 2.16 of the Disclosure Schedule, the Company will not owe any additional
compensation to such Service Providers for services provided to the Company
during the Stub Period.

 

2.17Employee Benefit Programs.

 

(a)               Section 2.17 of the Disclosure Schedule or the Company SEC
Documents sets forth a list of every Employee Program that has been maintained
by the Company or to which the Company has contributed over the three years
immediately preceding the Closing Date and (i) is subject to ERISA, (ii)
involves the issuance of options or other securities, or (iii) is otherwise
material.

 



-12-

 

 

(b)               The terms and operation of each Employee Program comply with
all applicable laws and regulations relating to such Employee Program. There are
no unfunded obligations of the Company under any Employee Program. If required,
each Employee Program which has been maintained by the Company and which has at
any time been intended to qualify under Section 401(a) or Section 501(c)(9) of
the Code has received a favorable determination or opinion or approval letter
from the IRS regarding its qualification under such Section (or an application
for such a determination or opinion or approval letter is not yet due to be
filed with the IRS with respect to any “disqualifying provision” within the
meaning of Treasury Regulations, Section 1.401(b)-1 or has been timely filed and
is pending with the IRS) and has, in fact, been qualified under the applicable
Section of the Code from the effective date of such Employee Program through and
including each Closing (or, if earlier, the date that all of such Employee
Program’s assets were distributed). No event or omission has occurred which
would cause such Employee Program to lose its qualification under the applicable
Section. The Company is not required to make any payments or contributions to
any Employee Program pursuant to any collective bargaining agreement or any
applicable labor relations law, and all Employee Programs are terminable at the
discretion of the Company without liability to the Company upon or following
such termination.

 

2.18        Insurance. The physical properties, assets, business, operations,
and employees, of the Company are insured under policies maintained by the
Company in commercially reasonable amounts of coverage to the extent customarily
maintained by companies in the same or similar business, and of similar size, as
the Company. Except for health care benefits incurred in the ordinary course of
business, there is no claim by the Company pending under any such insurance
policies. Said insurance policies and arrangements are in full force and effect,
all premiums with respect thereto are currently paid, and the Company is in
compliance in all material respects with the terms thereof. Said insurance is
sufficient for compliance by the Company with all requirements of applicable law
and all agreements and leases to which it is a party.

 

2.19        Permits; Compliance with Laws. To the knowledge of the Company, the
Company has all Permits necessary to permit it to own its property and to
conduct its business as it is presently conducted and currently proposed to be
conducted and all such Permits are valid and in full force and effect, except
where the failure to obtain such a Permit or its invalidity, in whole or in
part, would not have a Material Adverse Effect. To the knowledge of the Company,
the Company can obtain, without undue burden or expense, any similar authority
for the conduct of its business as presently conducted and currently proposed to
be conducted. No Permit is subject to termination as a result of the execution
of this Agreement or consummation of the transactions contemplated hereby. The
Company is in compliance with all material statutes, ordinances, orders, rules
and regulations promulgated by any federal, state, municipal or other
governmental authority, including the rules and regulations of the Securities
and Exchange Commission which apply to the conduct of its business, except where
the failure to so comply would not have a Material Adverse Effect.

 

2.20        Investment Banking; Brokerage. The Company has not incurred or
become liable for any brokerage fees, finder’s fees, banking fees, or similar
compensation, except as set forth in the Transaction Agreements (collectively,
“Finder’s Fees”) in connection with the transactions contemplated by this
Agreement or based on any arrangement or agreement made by or on behalf of the
Company.

 



-13-

 

 

2.21        Securities Exemption. Based in part on the representations made by
each Investor in Section 3 hereof, the offer and sale of the Shares and Warrant
in accordance with this Agreement and (assuming no change in currently
applicable law or the Charter, no transfer of Common Stock by a holder thereof
and no commission or other remuneration is paid or given, directly or
indirectly, for soliciting the issuance of Conversion Shares upon exercise of
the Warrant) the issuance of the Shares and Conversion Shares are exempt from
the registration and prospectus delivery requirements of the Securities Act and
the securities registration and qualification requirements of the currently
effective provisions of the securities laws of the state in which such Investor
is resident, and neither the Company nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.

 

2.22        Information Supplied by the Company. This Agreement (including the
schedules and exhibits thereto), the Disclosure Schedule, the SEC Filings, and
the certificates and statements furnished pursuant to this Agreement by or on
behalf of the Company, together with all other information provided by the
Company to the Investors in connection with the transactions contemplated hereby
(as of the date such information was prepared), to the best of the Company’s
knowledge do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in the light of the circumstances under which they were
made. To the Company’s knowledge, there is no material fact directly relating to
the properties, assets, business, operations, condition (financial or otherwise)
or prospects of the Company (including any competitive developments other than
facts which relate to general economic or industry trends or conditions) that
materially adversely affects the same that has not been set forth in this
Agreement, the Company SEC Documents or in the Disclosure Schedule. To the
Company’s knowledge, none of the officers or directors of the Company during the
previous five (5) years has been (a) subject to voluntary or involuntary
petition under the federal bankruptcy laws or any state insolvency law or the
appointment of a receiver, fiscal agent or similar officer by a court for his
business or property; (b) convicted in a criminal proceeding or named as a
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses); (c) subject to any order, judgment, or decree (not subsequently
reversed, suspended or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance or other type of business or acting as an officer or director
of a public company; or (d) found by a court of competent jurisdiction in a
civil action or by the Securities and Exchange Commission or the Commodity
Futures Trading Commission to have violated any federal or state securities,
commodities or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended or vacated.

 

2.23        Environmental and Safety Laws. The Company is not in violation of
any material statute, law, or regulation relating to the environment or
occupational health and safety, and to the Company’s knowledge no material
expenditures are required in order to comply with existing law and regulations.
The Company is not aware of any facts or circumstances that exist with respect
to the past or present operations or facilities of the Company which would give
rise to a material liability or material corrective or remedial obligation under
any such statute, law or regulation.

 



-14-

 

 

2.24        Foreign Corrupt Practices Act. The Company has not taken any action
which would cause them to be in violation of the Foreign Corrupt Practices Act
of 1977, as amended, or any rules and regulations thereunder, or any other
similar rule or regulation of a foreign jurisdiction, as applicable). To the
Company’s knowledge, there is not now, and there has never been, any employment
by the Company, or beneficial ownership in the Company by, any governmental or
political official in any country in the world.

 

2.25        Office of Foreign Assets Control Compliance; International Trade
Laws; Import and Export Laws.

 

(a)               The Company has never maintained employees, property, or
assets of any kind in Cuba, Iraq, Iran, Libya, North Korea, Sudan, Syria, or any
other country against which the U.S. maintains economic sanctions or an arms
embargo and, except as set forth in Section 2.25(a) of the Disclosure Schedule,
the Company does not currently maintain, nor has at any time in the past
maintained, employees or assets of any kind in any jurisdiction outside of the
U.S.

 

(b)               The Company (i) does not own or control any property or asset
in the Republic of the Sudan, and (ii) has not transacted any commercial
business in the Republic of the Sudan during the prior twelve (12) months.

 

(c)               The Company is in material compliance with all currently
applicable International Trade Laws and Regulations, Foreign Export and Import
Laws, U.S. Export and Import Laws, and State Export and Sanctions Laws. There
are no claims, complaints, charges, investigations or proceedings pending or
expected or, to the knowledge of the Company, threatened between the Company and
the U.S. Government under any International Trade Laws and Regulations, Foreign
Export and Import Laws, U.S. Export and Import Laws, and State Export and
Sanctions Laws.

 

(d)               The Company has prepared and timely applied for all import and
export licenses required in accordance with U.S. Export and Import Laws and
Foreign Export and Import Laws.

 

 

 

ARTICLE 3.  REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

As a material inducement to the Company to enter into this Agreement and
consummate the transactions contemplated hereby, each Investor, severally and
not jointly, hereby makes to the Company the representations and warranties
contained in this Section 3. Such representations and warranties are subject to
the qualifications and exceptions set forth in the corresponding section of the
disclosure schedule delivered to the Company pursuant to this Agreement
(“Investor Disclosure Schedule.”) Each Investor’s representations and warranties
are true and correct as of each Closing Date.

 



-15-

 

 

3.1          Investment Status. Each Investor represents that it is an
“accredited investor” as such term is defined in Rule 501 under the Securities
Act.  Each Investor represents to the Company that it is purchasing its
respective Shares and acquiring its respective Warrant for its own account, for
investment only and not with a view to, or any present intention of, effecting a
distribution of such securities or any part thereof except pursuant to a
registration statement or an available exemption under applicable law.  Each
Investor acknowledges that such securities have not been registered under the
Securities Act or the securities laws of any state or other jurisdiction and
cannot be disposed of unless they are subsequently registered under the
Securities Act and any applicable state laws or unless an exemption from such
registration is available. Each Investor is sophisticated in the evaluation of
and making investment in entities such as the Company.  In making its decision
to enter into this Agreement and to consummate the transaction contemplated
herein, each Investor: (a) has relied or shall rely on its own independent legal
and business investigation and evaluation of the Company and the advice of its
own advisors;  (b) has such knowledge and experience in financial and business
matters so as to be capable of evaluating and understanding the merits and risks
of an investment in the Company, and has so evaluated the merits and risks of
such investment; (c) has received certain information, and has had a reasonable
opportunity to ask questions and receive answers from the Company concerning the
Company and the transactions, and all such questions, if any, have been answered
to the full satisfaction of each Investor; (d) has had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
of an investment in the Company; (e) is able to bear the economic risk of its
investment in the Company and the Shares and, if issued, the Conversion Shares
in that, among other factors, each Investor can afford to hold the Shares and
the Conversion Shares for an indefinite period and can afford a complete loss of
its investment in the Company; and (f) except as set forth in the Company’s SEC
filings or herein, no representations or warranties have been made to either
Investor by the Company or any agent, employee or affiliate of the Company and
in entering into this transaction neither Investor is relying upon any
information other than the results of independent investigation by such Investor
individually or jointly with the other Investor.

 

3.2          Authority. Each Investor represents that it has full right,
authority and power under its charter, bylaws or governing partnership or
operating agreement, as applicable, to enter into this Agreement and each
agreement, document and instrument to be executed and delivered by or on behalf
of such Investor pursuant to or as contemplated by this Agreement and to carry
out the transactions contemplated hereby and thereby, and the execution,
delivery and performance by such Investor of this Agreement and each such other
agreement, document and instrument have been duly authorized by all necessary
action under such Investor’s charter, bylaws or governing partnership or
operating agreement, as applicable. This Agreement and each agreement, document
and instrument executed and delivered by each Investor pursuant to or as
contemplated by this Agreement constitute, or when executed and delivered will
constitute, valid and binding obligations of such Investor enforceable in
accordance with their respective terms, except as may be limited by (i)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally; and (ii) the effect of rules of law governing the availability of
equitable remedies may be limited by applicable federal or state securities
laws.

 



-16-

 

 

3.3          Investment Banking; Brokerage Fees. Neither Investor has incurred
or become liable for any Finder’s Fee relating to or in connection with the
transactions contemplated hereby.

 

3.4          Company Information. To the knowledge of each Investor, as of the
execution date of this Agreement, the Company has complied in all material
respects with each Investor’s request for supporting documentation and
information relating to the transactions contemplated by this Agreement.

 

3.5          Foreign Corrupt Practices Act. Neither Investor has taken any
action which would cause it to be in violation of the Foreign Corrupt Practices
Act of 1977, as amended, or any rules and regulations thereunder, or any other
similar rule or regulation of a foreign jurisdiction, as applicable). To each
Investor’s knowledge, there is not now, and there has never been, any employment
by such Investor, or beneficial ownership in such Investor by, any governmental
or political official in any country in the world.

 

3.6          Office of Foreign Assets Control Compliance; International Trade
Laws; Import and Export Law.

 

(a)               Neither Investor has ever maintained employees, property, or
assets of any kind in Cuba, Iraq, Iran, Libya, North Korea, Sudan, Syria, or any
other country against which the U.S. maintains economic sanctions or an arms
embargo and, except as set forth in Section 3.6(a) of the Investor Disclosure
Schedule, neither Investor currently maintains, nor has at any time in the past
maintained, employees or assets of any kind in any jurisdiction outside of the
U.S.

 

(b)               Neither Investor: (i) owns or control any property or asset in
the Republic of the Sudan; and, (ii) has transacted any commercial business in
the Republic of the Sudan during the prior twelve (12) months.

 

(c)               Each Investor is in Material compliance with all currently
applicable International Trade Laws and Regulations, Foreign Export and Import
Laws, U.S. Export and Import Laws, and State Export and Sanctions Laws. There
are no claims, complaints, charges, investigations, letters of inquiry or
proceedings pending or expected or, to the knowledge of each Investor,
threatened between an Investor and the U.S. Government under any International
Trade Laws and Regulations, Foreign Export and Import Laws, U.S. Export and
Import Laws, and State Export and Sanctions Laws.

 


Article 4.  CONDITIONS OF Closing

 

The Investors’ obligation to consummate the Closings shall be subject to
compliance by the Company with the agreements herein contained, or the waiver by
the Investors, on or before each Closing Date, as applicable, of the conditions
set forth in Sections 4.1 through 4.16. The Company’s obligation to consummate
the Closings shall be subject to compliance by each Investor with the agreements
herein contained and to the fulfillment to the Company’s satisfaction, or the
waiver by the Company, on or before each Closing Date, as applicable, of the
conditions set forth in Sections 4.16 through 4.24. The conditions set forth in
this Article 4 shall not be applicable to the Additional Closings.

 



-17-

 

 

4.1          Satisfaction of Conditions. The representations and warranties of
the Company contained in this Agreement shall be true, complete and correct on
and as of the date of each Closing with the same force and effect as though such
representations and warranties had been made on and as of such date and each of
the conditions specified in this Section 4 shall have been satisfied or waived
in writing by each Investor.

 

4.2          Performance by the Company. All of the covenants, terms and
conditions of this Agreement and the Transaction Agreements, including those set
forth in Article VI hereto, shall be satisfied or performed by the Company on or
before each Closing Date.

 

4.3          Opinion of Counsel. On or prior to the First Tranche Closing Date,
the Investors shall have received an opinion of counsel from the Company
regarding the legality of the Shares and the Conversion Shares, and such other
items as reasonably requested by the Investors.

 

4.4          Authorization. The Board shall have duly adopted resolutions in
form and substance and shall have taken all actions necessary for the purpose of
authorizing the Company to consummate all of the transactions contemplated
hereby (including, without limitation, all consents, permits, waivers and
filings necessary for the issuance of the Shares and the Conversion Shares as
contemplated hereunder).

 

4.5          Charter. The Company shall have delivered to the Investors a copy
of Daleco’s Charter certified as of a recent date by the Secretary of State of
the State of Nevada.

 

4.6          Use of Proceeds Plan. At the First Tranche Closing, the Company
shall provide the Investors with a Use of Proceeds Plan for the allocation of
the First Tranche Purchase Amount. On or after the Second Tranche Closing, the
Company will provide the Investors with a Use of Proceeds Plan for the
allocation of the Second Tranche Purchase Amount.

 

4.7          Forbearance Agreement. At the First Tranche Closing, the Company
will provide the Investors with copies of Forbearance Agreements in
substantially the form attached hereto as Exhibit C with each creditor of the
Company and as to such amounts associated with each such creditor as specified
on Exhibit D hereto.

 

4.8          Employment of CEO. The employment of Michael Parrish as the Chief
Executive Officer of the Company shall have been extended for a period of not
less than the period ending March 31, 2014.

 

4.9          Asia Strategic Relationship. The Company and Investors shall have
entered into the Exclusive Distribution and Marketing Agreement in substantially
the form as set forth on Exhibit E hereto.

 

4.10        Delivery of Documents. At the First Tranche Closing, the Company
shall have executed and delivered to the Investors (or shall have caused to be
executed and delivered to the Investors and/or their counsel by the appropriate
Persons) the following:

 

(a)               Good Standing Certificates. Certificates issued by the
Secretary of State of the State of Nevada and the Commonwealth of Pennsylvania
certifying that Daleco has legal existence and is in good standing in each such
state;

 



-18-

 

 

(b)               Officer’s Certificate. Certificates executed by the Chief
Executive Officer of the Company certifying that, to the best of his
information, knowledge and belief, (a) the representations and warranties of the
Company are true, complete and correct and (b) each of the conditions under this
Section 4 have been satisfied or waived and shall have been delivered to the
Investors and/or their counsel;

 

(c)               Secretary’s Certificate. A certificate of the Secretary of the
Company certifying (a) the resolutions adopted by the Board as contemplated in
Section 4.4 hereof, (b) the Company’s Bylaws and (c) the names of the officers
of the Company authorized to sign this Agreement and the other documents,
instruments or certificates to be delivered pursuant to this Agreement by the
Company or any of its officers, together with the true signatures of such
officers; and

 

(d)               Other Documents. Such other supporting documents and
certificates as the Investor may reasonably request and as may be required
pursuant to this Agreement.

 

4.11        Stock Allocation. At each Closing, the Company shall have available
and shall have reserved sufficient capital stock to meet the Company’s
obligations to Investors hereunder.

 

4.12        No Material Adverse Effect. There shall not have been any Material
Adverse Effect whether or not in the ordinary course of business. The Company
shall have conducted its business and operations in the ordinary course of
business and consistent with past practice since the date of the Base Balance
Sheet.

 

4.13        All Proceedings Satisfactory. All corporate and other proceedings
taken prior to or at the Closings in connection with the transactions
contemplated by this Agreement and the Transaction Agreements, and all documents
and instruments related thereto, shall be in form and substance satisfactory to
each Investor and its counsel and the issuance and sale of the Shares hereunder
shall be made in compliance with applicable federal and state laws.

 

4.14        Investors’ Fees. The Company shall pay at the First Tranche Closing
out of the First Tranche Purchase Amount all fees and all related out-of-pocket
expenses of the Investors, including the legal fees and expenses incurred by
counsel to the Investors, which shall not exceed in the aggregate $25,000.

 

4.15        No Violation or Injunction. The consummation of the transactions
contemplated by this Agreement shall not be in violation of any law or
regulation, and shall not be subject to any injunction, stay or restraining
order.

 

4.16        Consents and Waivers. The Company shall timely make all filings with
and notifications of governmental authorities, regulatory agencies and other
entities required to be made by such parties in connection with the execution
and delivery of this Agreement and the Transaction Agreements, the performance
of the transactions contemplated hereby (except for such as may be properly
obtained subsequent to the First Closing Date). The Company and each Investor
shall have received all authorizations, waivers, consents and permits, in form
and substance reasonably satisfactory to each Investor, from all applicable
governmental authorities, regulatory agencies, in connection with, the execution
and performance of this Agreement and the Transaction Agreements.

 



-19-

 

 

4.17        Compliance With Agreement. The Investors shall have performed and
complied in all Material respects with all their respective covenants and other
obligations under this Agreement which are to be performed or complied with by
it prior to or at the First Closing.

 

4.18        Representations of the Investors. Except for representations
qualified by “Material” or “materiality” in which case such representations must
be true and accurate in all respects when and as made and at Closing, each and
every representation of the Investors under this Agreement shall be true and
correct in all respects as of the date when made, except to the extent when
taken as a whole failures to be true and correct would not reasonably be
expected to result in a Material Adverse Effect, and, for the purposes of
serving as a condition to the First Closing, shall be true and accurate in all
respects at and as of the time of First Closing, except to the extent when taken
as a whole failures to be true and correct would not reasonably be expected to
result in a Material Adverse Effect, as if it had been made again at and as of
the time of First Closing.

 

4.19        No Litigation. No litigation or other proceeding shall have been
commenced or threatened against the Company or either Investor, which in the
reasonable opinion of the Company would have a Material Adverse Effect on this
transaction and the ability of such Investor to fulfill its obligations under
the Transaction Agreements.

 

4.20        Legality. The Closings shall not violate any order or decree of any
court or governmental body of competent jurisdiction and no suit, action,
proceeding or investigation, shall have been brought or threatened by any person
which questions the validity or legality of this Agreement or the transactions
contemplated hereby.

 

4.21        Governance Compliance. The Investors shall have provided Company
with a copy of the certified resolutions of the governing body of the Investors
authorizing compliance with the provisions of the respective governance
documents of each Investor and the approval of the transactions contemplated
hereby by each Investor.

 

4.22        Delivery of Closing Certificates. Each Investor shall have delivered
to the Company a certificate dated as of the Closing Date to the effect set
forth in Sections 4.15 through 4.20 and 4.21 hereof.

 

4.23        Payment of Purchase Price. The Investors shall have paid the Tranche
Purchase Price Amount due at the each Closings.

 

ARTICLE 5.  TERMINATION

 

5.1          Termination. Except as provided in Section 5.3 below, this
Agreement may be terminated prior to the First Tranche Closing Date only:

 

(a)               by mutual agreement of the Company and each Investor;

 

(b)               by either Investor or the Company, if the First Tranche
Closing Date has not occurred before 5:00 p.m. (Philadelphia local time) on or
prior to March 15, 2013, or such later date as the Parties hereto may agree
upon; provided, further, that the right to terminate this Agreement under this
Section 5.1(b) shall not be available to any Party whose willful failure to
fulfill any obligation hereunder has been the cause of, or resulted in, the
failure of the First Tranche Closing to occur on or before such date;

 



-20-

 

 

(c)               by either Investor or the Company, if: (i) there shall be a
final nonappealable order of a Federal or state court in effect preventing
consummation of the applicable Closing, or (ii) there shall be any statute,
rule, regulation or order enacted, promulgated or issued or deemed applicable to
the applicable Closing by any Governmental or Regulatory Authority that would
make consummation of the applicable Closing illegal;

 

(d)               by Company, if it is not in material breach of any of its
Material representations, warranties, covenants and agreements under this
Agreement and there has been a Material breach of any material representation,
warranty, covenant or agreement contained in this Agreement on the part of
either Investor and such Investor is not using its reasonable efforts to cure
such breach, or has not cured such breach within ten (10) days, after notice of
such breach to such Investor (provided, however, that, no cure period shall be
required for a breach which by its nature cannot be cured) prior to the
applicable Closing Date; or

 

(e)               by either Investor, if it is not in material breach of any of
its Material representations, warranties, covenants and agreements under this
Agreement and there has been a Material breach of any Material representation,
warranty, covenant or agreement contained in this Agreement on the part of the
Company and Company is not using its reasonable efforts to cure such breach, or
has not cured such breach within ten (10) days, after notice of such breach to
the Company (provided, however, that no cure period shall be required for a
breach which by its nature cannot be cured) prior to the applicable Closing
Date.

 

5.2          Second Tranche Termination. Should for any reason the Second
Tranche Closing not occur due to failure to consummate the Second Tranche
Closing on or before April 15, 2013; then this Agreement shall survive and
govern only the First Tranche Closing and the Parties obligations hereunder and
thereto. Any and all obligations and rights of either Party that would have
arisen out of the Second Tranche Closing shall be void abinitio and this
Agreement shall be enforced and interpreted as if only the First Tranche Closing
were contemplated by the Parties hereto.

 

5.3          Procedure for Termination. In order to terminate this Agreement
pursuant to this Section 5, a Party shall provide written notice thereof to the
other Parties.

 

5.4          Effect of Termination. In the event of a valid termination of this
Agreement as provided in Section 5.1, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of either Investor or
the Company, or their respective officers, directors, stockholders or
Affiliates.

 

5.5          Extension; Waiver. At any time prior to the either Closing Date,
the Investors, collectively as one Party, or the Company may, to the extent
legally allowed, (a) extend the time for the performance of any of the
obligations of the other Party hereto, (b) waive any inaccuracies in the
representations and warranties made to such Party contained in this Agreement or
in any document delivered pursuant hereto, and (c) waive compliance with any of
the agreements, covenants or conditions for the benefit of such Party contained
in this Agreement. Any agreement on the part of a Party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such Party.

 



-21-

 

 

ARTICLE 6.  COVENANTS OF THE COMPANY

 

For so long as the Investors collectively continue to own at least fifty-one
percent (51%) of the Shares actually purchased hereunder, the Company (which
term shall be deemed to include, for purposes of this Section 6, all
Subsidiaries of the Company, including any Subsidiary of the Company formed
after the date of this Agreement) agrees with the Investors that it shall comply
with the following covenants except as shall otherwise be expressly agreed
pursuant to a written consent of the Investors.

 

6.1          Outside Counsel Retention. The Company shall retain (i)
intellectual property counsel reasonably acceptable to the each Investor,
including for the initial purpose of filing new patents and improving the
existing patents, and (ii) one or more corporate counsel reasonably acceptable
to the Investors for governance, corporate, SEC compliance and general matters.

 

6.2          Capitalization. The Company shall allocate and reserve at all times
the necessary capital stock to satisfy its obligations as to the Conversion
Shares and Shares purchased at each Closing. Provided, however, should the
Second Tranche Closing not occur, then the Company shall only be required to
reserve sufficient shares of Common Stock to satisfy First Tranche Conversion
Shares covered by the First Tranche Closing Warrant reissued pursuant to Article
V above.

 

6.3          Investor Relations Firm. The Company shall retain an investors
relations firm reasonably acceptable to each Investor

 

6.4Directors.

  

(a)               Effective not later than the date of the Company’s annual
meeting of stockholders held in 2013 (such meeting, the “Annual Meeting”), the
Company shall maintain a Board that consists of not more than nine (9) directors
unless a larger board is approved by each Investor.

 

(b)               At the First Closing, the Investors have the right, but not
the obligation, to provide in writing, to the Company the name of a person it
would propose stand for election to the Board at the Company’s 2013 Annual
Meeting of Shareholders (“Investor Nominee”). Should the Second Closing occur on
or prior to March 22, 2013, then the Investors have the right, but not the
obligation, to provide in writing, to the Company the name of a second person it
would propose stand for election to the Board at the Company’s 2013 Annual
Meeting of Shareholders (such person, an additional “Investor Nominee”). Should
the Second Closing occur after March 22, 2013, at any time 90 days after the
2013 Annual Meeting, the Board shall nominate and elect to fill a vacancy on the
Board one qualified person designated by the Investors. The Company shall
nominate and recommend for election the Investor Nominees at each annual meeting
of stockholders after the 2013 Annual Meeting. The Investor Nominees that become
Directors shall be referred to as the “Investor Directors” or individually as an
"Investor Director”. In the event that there shall be a vacancy on the Board
caused by the resignation, removal, disability or death of an Investor Director,
such vacancy shall be filled by such person that is designated by the Investors
and qualified to serve on the Board.

 



-22-

 

 

(c)               In the event an Investor Director is not elected at any
meeting of stockholders where Directors are elected, the Investor shall be
entitled to nominate a replacement candidate who shall serve as an Investor
Director pending the next election of directors by the stockholders of the
Company.

 

(d)               Prior to the date of the Annual Meeting, the Company shall
have obtained, or be in the process of obtaining directors and officers
liability insurance in such amounts and under such terms as reasonably
determined by the Board of Directors.

 

6.4          Use of Proceeds. The Company shall remain in compliance with the
Use of Proceeds Plan, as amended from time to time upon written approval of each
Investor and the Company.

 

6.5          SEC Documents. The Company shall use all reasonable commercial
efforts to file with the SEC all reports required to be filed by the Securities
Act and the Exchange Act, including the rules promulgated under such Acts,
within the time periods required for usage of Form S-3 by the Company. Each
Investor acknowledges that the Company is not eligible to use Form S-3 as of the
Effective Date.

 

6.6          No Conflicting Agreements. The Company will not enter into or amend
any agreement, contract, commitment or understanding which would restrict or
prohibit the exercise by either Investor of any of their rights under this
Agreement, the Transaction Agreements or any of the other documents, agreements
or instruments contemplated hereunder or thereunder.

 

6.7          Office of Foreign Assets Control Compliance; International Trade
Laws; Import and Export Laws. From and after the date of this Agreement, the
Company and its Subsidiaries (1) shall use reasonable best efforts to comply
with the International Trade Laws and Regulations, Foreign Export and Import
Laws, U.S. Export and Import Laws, and State Export and Sanctions Laws,
including but not limited the maintenance of a compliance program reasonably
designed to achieve such compliance; and specifically (2) shall not acquire or
assume control of any property or asset in the Republic of the Sudan or transact
any commercial business in the Republic of the Sudan. If the Company or any of
its Subsidiaries is not a corporation organized under the laws of the United
States, it/they shall comply with such International Trade Laws and Regulations,
Foreign Export and Import Laws, U.S. Export and Import Laws, and State Export
and Sanctions Laws as would apply to it/them if it/they were corporations
organized under the laws of the United States.

 

6.8          Remedy for Breach of Covenants. The Parties acknowledge and agree
that the covenants contained in this Article 6 are a material inducement for
each Investor to purchase the Shares. Upon each breach of any covenant contained
in this Article 6, which is not cured by the Company within thirty (30) days of
receipt of written notice of such breach from either Investor, the Company shall
pay the investor as liquidated damages an amount equal $15,000 for each breach,
and an additional $15,000 as liquidated damages for each 30 day period day
thereafter that the Company remains in breach. The Company also acknowledges
that any uncured breach of the covenants in Article 6 will cause irreparable
damage to the Investors and that in the event of such breach the Investors shall
have, in addition to any and all remedies of law and under this Agreement, the
right to seek an injunction, specific performance or other equitable relief to
prevent the further violation of the covenants contained in this Article 6.
Notwithstanding the foregoing, the Company shall not be deemed in breach of a
covenant set forth in this Article 6 to the extent that either Investor has not
properly performed a requisite predicate act, such as nominating a qualified
person for election to the Board.

 



-23-

 

 

ARTICLE 7.  INDEMNIFICATION

 

7.1          Survival of Representations, Warranties and Covenants. The
representations and warranties of the Parties contained in this Agreement shall
survive the Closings until the second anniversary of the Second Tranche Closing
Date or if the Second Tranche Closing should not occur then the First Tranche
Closing Date (the “Survival Period”), except as provided herein. Notwithstanding
the foregoing, the representations and warranties of the Company set forth in
Sections 2.4, 2.12 and 2.21 and of the Investors set forth in Sections 3.1, 3.5
and 3.6 (collectively, the “Fundamental Representations”), and any claim based
upon fraud, intentional and willful breach of any representation, warranty,
covenant or agreement or intentional and willful misrepresentation with respect
to any representation, or warranty, contained herein or in any Transaction
Agreement (collectively, “Misconduct”), shall survive indefinitely.

 

7.2          Indemnification by the Company. Following each Closing, the Company
shall save, defend, indemnify and hold harmless the Investors from and against
any and all Losses asserted against, incurred, sustained or suffered by any of
the foregoing indemnified parties as a result of, arising out of or relating to:

 

(a)               any breach of any representation or warranty made by the
Company in Section 2;

 

(b)               any breach of any covenant or agreement by Company contained
in this Agreement (i) to be performed or compiled with before each Closing, or
(ii) to be performed or complied with at or after each Closing; or

 

(c)               any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of the Company any of its Affiliates (regardless of whether
such fee or commission was disclosed).

 

7.3          Indemnification by Investors. Following each Closing, the
Investors, jointly and severally, shall save, defend, indemnify and hold
harmless the Company from and against any and all Losses asserted against,
incurred, sustained or suffered by any of the foregoing indemnified parties as a
result of, arising out of or relating to:

 

(a)               any breach of any representation or warranty made by either
Investor in Section 3;

 

(b)               any breach of any covenant or agreement by either Investor
contained in this Agreement (i) to be performed or compiled with before each
Closing, or (ii) to be performed or complied with at or after each Closing; or

 

(c)               any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of any Investor or any of its Affiliates (regardless of
whether such fee or commission was disclosed).

 



-24-

 

 

7.4Procedures.

 

(a)                In order for a Party (the “Indemnified Party”) to be entitled
to any indemnification provided for under this Agreement in respect of, arising
out of or involving a Loss or a claim or demand made by any person against the
Indemnified Party (a “Third Party Claim”), such Indemnified Party shall as soon
as reasonably practicable deliver written notice thereof to the Party against
whom indemnity is sought (the “Indemnifying Party”) after receipt by such
Indemnified Party of written notice of such Third Party Claim and shall provide
the Indemnifying Party with a reasonably detailed summary of the facts giving
rise to such claim for indemnification hereunder, the basis hereunder for such
claim, the amount or method of computation of the amount of such claim (in each
case, to the extent known) and such other information with respect thereto as
the Indemnifying Party may reasonably request. The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Section 7 except to the extent that the Indemnifying
Party is materially prejudiced by such failure.

 

(b)               If the Indemnifying Party acknowledges in writing its
obligation to indemnify the Indemnified Party against any and all Losses that
may result from a Third Party Claim pursuant to the terms of this Agreement and
demonstrates the ability to pay such Losses to the reasonable satisfaction of
the Indemnified Party, the Indemnifying Party shall have the right, upon written
notice to the Indemnified Party within thirty (30) days of receipt of notice
from the Indemnified Party of the commencement of such Third Party Claim, to
assume the defense thereof (the “Third Party Defense”) at the expense of the
Indemnifying Party (which expenses shall not be applied against any indemnity
limitation herein) with counsel selected by the Indemnifying Party and
reasonably satisfactory to the Indemnified Party. The Indemnifying Party shall
be liable for the fees and expenses of counsel employed by the Indemnified Party
for any period during which the Indemnifying Party has failed to assume the
defense thereof; provided, however, if it is ultimately determined by a court of
final jurisdiction that the Indemnified Party was not entitled to
indemnification under this Section 7 with respect to such Third Party Defense,
the Indemnified Party shall reimburse the Indemnifying Party for such fees and
expenses; provided, further, that the Indemnifying Party will not be obligated
to indemnify the Indemnified Party hereunder for any settlement entered into or
any judgment that was consented to without the Indemnifying Party’s prior
written consent (which consent shall not be unreasonably withheld).

 

(c)               If the Indemnifying Party assumes the defense of such Third
Party Claim, the Indemnified Party shall have the right to employ separate
counsel and to participate in the defense thereof, but the Indemnifying Party
shall control the investigation, defense and, subject to the limitations herein,
settlement thereof. In such event, the fees and expenses of the Indemnified
Party’s counsel shall be at the expense of the Indemnified Party unless (i) the
employment of such counsel shall have been specifically authorized in writing by
the Indemnifying Party, (ii) the named parties to the Third Party Claim
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party, and the Indemnified Party reasonably determines that
representation by counsel to the Indemnifying Party of both the Indemnifying
Party and such Indemnified Party may present such counsel with a conflict of
interest, or (iii) the Indemnifying Party is not defending such Third Party
Claim in good faith. If the Indemnifying Party assumes the defense of any Third
Party Claim, the parties will use commercially reasonable efforts to minimize
Losses from such Third Party Claim and will cooperate in good faith in such
defense and make available to each other all witnesses, pertinent records,
materials and information in each such Party’s possession or under such Party’s
control relating thereto as is reasonably required by such Third Party Claim.
Notwithstanding the foregoing, if the Indemnifying Party assumes the defense of
any Third Party Claim, the Indemnifying Party shall not, without the prior
written consent of the Indemnified Party, enter into any settlement or
compromise or consent to the entry of any judgment with respect to such Third
Party Claim if such settlement, compromise or judgment (x) involves a finding or
admission of wrongdoing, (y) does not include an unconditional written release
by the claimant or plaintiff of the Indemnified Party from all liability in
respect of such Third Party Claim, or (z) imposes equitable remedies or any
obligation on the Indemnified Party other than solely the payment of money
damages for which the Indemnified Party will be indemnified hereunder and which
will be paid by the Indemnifying Party concurrent with the execution of such
settlement or compromise or the entry of such judgment.

 



-25-

 

 

(d)               The indemnification required hereunder in respect of a Third
Party Claim shall be made by reasonably prompt payment by the Indemnifying Party
of the amount of actual Losses in connection therewith (subject to the
limitations on indemnification set forth in this Section 7), as and when bills
are received by the Indemnifying Party or Losses incurred and the Indemnifying
Party has been notified thereof, together with interest on any amount not repaid
as necessary to the Indemnified Party by the Indemnifying Party within ten (10)
Business Days after receipt of written notice of such Losses, at a rate of
interest equal to the rate of interest from time to time reported by the Wall
Street Journal as the prime rate, calculated on the basis of a year of 365 days.

 

(e)               The Indemnifying Party shall not be entitled to require that
any action or claim be made or brought against any other Person before action is
brought or claim is made against it hereunder by the Indemnified Party.

 

(f)                In the event any Indemnified Party should have a claim
against any Indemnifying Party hereunder that does not involve a Third Party
Claim being asserted against or sought to be collected from such Indemnified
Party, the Indemnified Party shall deliver written notice of such claim with
reasonable promptness to the Indemnifying Party, such written notice shall
provide the Indemnifying Party with a reasonably detailed summary of the facts
giving rise to such claim for indemnification hereunder, the basis hereunder for
such claim, the amount or method of computation of the amount of such claim (in
each case, to the extent known) and such other information with respect thereto
as the Indemnifying Party may reasonably request. The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Section 7 except to the extent that the Indemnifying
Party is materially prejudiced by such failure and shall not relieve the
Indemnifying Party from any other obligation or liability that it may have to
the Indemnified Party or otherwise than pursuant to this Section 7. If the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
following its receipt of such notice that the Indemnifying Party disputes its
liability to the Indemnified Party hereunder, such claim specified by the
Indemnified Party in such notice shall be conclusively deemed a liability of the
Indemnifying Party hereunder and the Indemnifying Party shall pay the amount of
such liability to the Indemnified Party reasonably promptly (subject to the
limitations on indemnification set forth in this Section 7). If the Indemnifying
Party agrees that it has an indemnification obligation but asserts that it is
obligated to pay a lesser amount than that claimed by the Indemnified Party, the
Indemnifying Party shall pay such lesser amount promptly to the Indemnified
Party, without prejudice to or waiver of the Indemnified Party’s claim for the
difference. The Indemnified Party will reasonably cooperate and assist the
Indemnifying Party in determining the validity of any claim for indemnity by the
Indemnified Party and in otherwise resolving such matters. Such assistance and
cooperation will include providing reasonable access to and copies of
information, records and documents relating to such matters, furnishing
employees to assist in the investigation, defense and resolution of such matters
and providing legal and business assistance with respect to such matters.

 

(g)               Notwithstanding the provisions of this Section 7, each
Indemnifying Party hereby consents to the nonexclusive jurisdiction of any court
in which an Action in respect of a Third Party Claim is brought against any
Indemnified Party for purposes of any claim that an Indemnified Party may have
under this Agreement with respect to such Action or the matters alleged therein
and agrees that process may be served on each Indemnifying Party with respect to
such claim anywhere.

 



-26-

 

 

7.5          Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:

 

(a)               an Indemnifying Party shall not be liable for any claim for
indemnification pursuant to Section 7.2 or Section 7.3, as the case may be,
unless and until the aggregate amount of indemnifiable Losses which may be
recovered from the Indemnifying Party equals or exceeds $75,000 (the “Basket
Amount”), in which case the Indemnifying Party shall be liable only for the
Losses in excess of the Basket Amount; and

 

(b)               the maximum aggregate amount of indemnifiable Losses which may
be recovered by the Investors on the one hand or the Company on the other hand,
as applicable, as an Indemnified Party for any claims for indemnification shall
be an aggregate amount equal to the aggregate purchase price actually paid by
the Investors for the Shares.

 

7.6Additional Limitations.

 

(a)               Any Indemnified Party’s right to indemnification pursuant to
this Section 7 will be reduced by all insurance or other third party
indemnification proceeds actually received by an Indemnified Party as a result
of such Losses, and any such Indemnified Party shall assert and diligently
pursue all such rights to insurance and third party indemnification.

 

(b)               The amount of Losses incurred by any Indemnified Party shall
be reduced to take into account any net Tax benefit actually realized by the
Indemnified Party arising from the incurrence or payment of any such indemnified
amount.

 

(c)                No Party shall be obligated to indemnify the other Party
pursuant to this Article 7 with respect to any indirect, special, incidental,
consequential or punitive damages or loss of profits relating to the breach or
alleged breach of any representation, warranty, covenant or agreement contained
herein or in any Transaction Document.

 

(d)                Following each Closing, the sole and exclusive remedy of any
Indemnified Party for any Losses with respect to any and all claims arising out
of this Agreement (other than claims of, or causes of action arising from
Misconduct) shall be pursuant to the indemnification provisions set forth in
this Section 7; provided, however, that nothing contained this Section 7.7 or
otherwise herein shall restrict the availability to any Party of specific
performance of the terms hereof, including an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement.

 



-27-

 

 

ARTICLE 8.  DEFINITIONS and interpretation

 

8.1          Definitions. Unless the context specifically requires otherwise,
capitalized terms used in this Agreement shall have the meaning specified below:

 

“Affiliated Transaction” has the meaning set forth in Section 2.10 of this
Agreement.

 

“Agreement” has the meaning set forth in the Introduction.

 

“Base Balance Sheet Date” has the meaning set forth in Section 2.6 of this
Agreement.

 

“Base Balance Sheet” has the meaning set forth in Section 2.6 of this Agreement.

 

“Board” means the Board of Directors of Daleco.

 

“Bylaws” has the meaning set forth in Section 2.1 of this Agreement.

 

“Charter” has the meaning set forth in Section 2.1 of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in the introduction to this Agreement.

 

“Company” has the meaning set forth in the introduction to this Agreement.

 

“Conversion Shares” has the meaning set forth in the introduction to this
Agreement.

 

“Disclosure Schedule” has the meaning set forth in Section 2 of this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Employee Program” means any employee benefit or welfare plan, savings and
investment plan, retirement, pension, profit sharing, stock option, bonus or
incentive plan, severance pay policy or agreement, deferred compensation
agreement or any similar plan or agreement.

 

“Exchange Act” means the U.S. Securities and Exchange Act of 1934, as amended.

 



-28-

 

 

“First Closing” means the closing of the First Tranche of the transactions
contemplated hereunder.

 

“Foreign Export and Import Laws” means the laws and regulations of a foreign
government regulating the provision of services to parties not of the foreign
country or the export and import of articles and information from and to the
foreign country and to parties not of the foreign country.

 

“GAAP” has the meaning set forth in Section 2.6 of this Agreement.

 

“Intellectual Property Rights” means all intellectual property rights, including
all patents, patent applications, patent rights, trademarks, trademark
applications, trade names, trade dress, service marks, service mark
applications, domain names, copyrights, copyright applications, computer
programs and other computer software (including, without limitation, all source
and object code, algorithms, architecture, structure, display screens, layouts
and development tools), inventions, designs, samples, specifications,
schematics, know-how, trade secrets, proprietary processes and formulae, and
development tools, promotional materials, databases, customer lists, supplier,
vendor and dealer lists and marketing research, and all documentation and media
constituting, describing or relating to the foregoing, including without
limitation, manuals, memoranda and records.

 

“International Trade Laws and Regulations” means all Applicable Laws concerning
the importation of merchandise, the export or re-export of products, services
and technology, the terms and conduct of international transactions, making or
receiving international payments and the authorization to hold an ownership
interest in a business located in a country other than the United States,
including but not limited to, the Tariff Act of 1930 as amended and other laws
administered by the United States Customs Service, regulations issued or
enforced by the United States Customs Service, the Export Administration Act of
1979 as amended, the Export Administration Regulations, the International
Emergency Economic Powers Act, the Arms Export Control Act, the International
Traffic in Arms Regulations, any other export controls administered by an agency
of the United States Government, Executive Orders of the President regarding
embargoes and restrictions on trade with designated countries and Persons, the
embargoes and restrictions administered by the United States Office of Foreign
Assets Control, the Foreign Corrupt Practices Act, the anti-boycott regulations
administered by the United States Department of Commerce, the anti-boycott
regulations administered by the United States Department of the Treasury,
legislation and regulations of the United States and other countries
implementing the North American Free Trade Agreement, antidumping and
countervailing duty laws and regulations, laws and regulations by other
countries concerning the ability of U.S. Persons to own businesses and conduct
business in those countries, laws and regulations by other countries
implementing the OECD Convention on Combating Bribery of Foreign Officials,
restrictions by other countries on holding foreign currency and repatriating
funds and other Applicable Laws and regulations adopted by the governments or
agencies of other countries relating to the same subject matter as the United
States statutes and regulations described above.

 

“Investor” has the meaning set forth in the introduction to this Agreement.

 

“IRS” has the meaning set forth in Section 2.12 of this Agreement.

 



-29-

 

 

“Knowledge of the Company” means the actual knowledge of the Chief Executive
Officer, President, Chief Financial Officer and/or chief accounting officer of
the Company after conducting a reasonable investigation.

 

“Lien” means any lien, claim, option, charge, pledge, mortgage, security
interest, voting agreement, trust, encumbrance, right or restriction of any
nature.

 

“Losses” means losses, damages, liabilities, deficiencies, claims, interest,
awards, judgments, penalties, costs and expenses (including reasonable
attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing).

 

“Material” when capitalized herein shall mean a situation, circumstance,
consequence or concept that could reasonably be expected to diminish the value,
use or operation of an asset or thing of a Party hereto by a value of not less
than $25,000.

 

“Material Adverse Effect” means any change or effect that is materially adverse
to the properties, assets, business, condition (financial or otherwise),
prospects or results of operations of the Company and its Subsidiaries, taken as
a whole.

 

“Permits” means any franchises, authorizations, approvals, orders, consents,
licenses, certificates, permits, registrations, qualifications or other rights
and privileges.

 

“Person” means any individual, association, corporation, partnership, limited
liability company, joint venture, estate, trust or unincorporated organization
or any government or any agency or political subdivision thereof including,
without limitation, any partner, officer, director, member or employee of such
Person.

 

“Sarbanes Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Second Closing” means the closing of the Second Tranche of the transaction as
contemplated hereunder.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“State Export and Sanctions Laws” means the Illinois Act to End Atrocities and
Terrorism in the Sudan (Public Act 094-0079) and any regulations implemented
thereto, and any other law or regulation of a state of the United States that
relates to exports from the U.S. and/or to transactions involving foreign
countries, foreign nationals, or foreign entities.

 

“Subsidiary” means any corporation more than fifty percent (50%) of the
outstanding voting securities of which, or any partnership, joint venture or
other entity more than fifty percent (50%) of the total equity interest of
which, is directly or indirectly owned by the Company or any other entity
otherwise controlled by or under common control with the Company.

 



-30-

 

 

“Taxes” means any federal, state, local, foreign or other taxes, including
without limitation income taxes, estimated taxes, excise taxes, sales taxes, use
taxes, gross receipts taxes, franchise taxes, employment and payroll related
taxes, withholding taxes, stamp taxes, transfer taxes and property taxes,
whether or not measured in whole or in part by net income.

 

“U.S. Export and Import Laws” means the Arms Export Control Act (22 U.S.C.
§ 2778), the International Traffic in Arms Regulations (ITAR) (22 C.F.R.
§§ 120–130), the Export Administration Act of 1979, as amended (50 U.S.C.
§§ 2401–2420), the Export Administration Regulations (EAR) (15 C.F.R.
§§ 730–774), and all other laws and regulations of the U.S. Government
regulating the provision of services to non-U.S. parties or the export and
import of articles or information from and to the United States of America and
non-U.S. parties.

 

8.2Interpretation.

 

(a)               The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, and article, section,
schedule and exhibit references are to this Agreement unless otherwise
specified. The meaning of defined terms shall be equally applicable to the
singular and plural forms of the defined terms. The terms “include” and
“including” are not limiting and mean “including without limitation.”

 

(b)               References to agreements and other documents are also to all
subsequent amendments and other modifications thereto.

 

(c)               References to statutes shall include all regulations
promulgated thereunder and references to statutes or regulations shall be
construed as including all statutory and regulatory provisions consolidating,
amending or replacing the statute or regulation.

 

(d)               The schedules and exhibits to this Agreement are a material
part hereof and shall be treated as part of this Agreement.

 

ARTICLE 9.  GENERAL

 

9.1          Complete Agreement; Amendments and Waivers. For the purposes of
this Agreement and all agreements executed pursuant hereto, no course of dealing
between or among any of the Parties hereto and no delay on the part of any Party
hereto in exercising any rights hereunder or thereunder shall operate as a
waiver of the rights hereof and thereof. No provision hereof may be waived
otherwise than by a written instrument signed by the Party or Parties so waiving
such covenant or other provision. No amendment to this Agreement may be made
without the written consent of both the Company and each Investor. The Company
agrees to pay the reasonable fees and out-of-pocket expenses of the Investors’
counsel in connection with the waiver or amendment of any provision of this
Agreement, the Transaction Agreements and any agreement executed pursuant
hereto, which prior to and through each Closing shall be subject to the cap set
forth in Section 1.5(a).

 



-31-

 

 

9.2          Legend on Securities. The Company and each Investor acknowledge and
agree that the following legend (or one substantially similar thereto) shall be
typed on each of the Common Stock certificates issued hereunder:

 

The securities represented hereby have not been registered under the securities
act of 1933, as amended (the “act”), or any state securities or blue sky laws
and may not be offered, sold, transferred, hypothecated or otherwise assigned
except (1) pursuant to a registration statement with respect to such securities
which is effective under the act or (2) pursuant to an available exemption from
registration under the act relating to the disposition of securities and (3) in
accordance with applicable state securities and blue sky laws.

 

 A certificate shall not bear such legend if, in the opinion of counsel
reasonably satisfactory to the Company, the securities represented thereby may
be publicly sold without registration under the Securities Act and any
applicable state securities laws.

 

9.3          Confidentiality. Each of the Parties hereto agrees not to publish
or otherwise disclose the terms of this Agreement except to its respective
directors, officers, employees, accountants, financial advisors, investors,
members, bank lenders, parent corporation, affiliates, and attorneys or as
required by the applicable rules or regulations of any governmental body or
stock exchange without the express written consent of the other Party; provided
that, to the extent consistent with its obligations under the securities laws,
the Company shall seek confidential treatment of the information disclosed by
the Company in the Exhibits and Annex hereto. 

 

9.4          Governing Law. This Agreement shall be deemed to be a contract made
under, and shall be construed in accordance with, the laws of the Commonwealth
of Pennsylvania, without giving effect to conflict of laws principles thereof.

 

9.5          Section Headings and Gender. The descriptive headings in this
Agreement have been inserted for convenience only and shall not be deemed to
limit or otherwise affect the construction of any provision thereof or hereof.
The use in this Agreement of the masculine pronoun in reference to a party
hereto shall be deemed to include the feminine or neuter, and vice versa, as the
context may require.

 

9.6          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute but one and the same instrument.
One or more counterparts of this Agreement may be delivered via facsimile, with
the intention that they shall have the same effect as an original counterpart
hereof.

 



-32-

 

 

9.7          Notices and Demands. Any notice or demand which is required or
provided to be given under this Agreement shall be deemed to have been
sufficiently given and received for all purposes when delivered by hand,
facsimile, email, or five (5) business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested, or two
(2) business days after being sent by overnight delivery providing receipt of
delivery, to:

 

if to the Company:

 

Daleco Resources Corporation

17 Wilmont Mews, 5th Floor

West Chester, PA 19382

Fax:   (610) 429-0818

Attn: Chief Executive Officer

 

or at such other address designated by the Company to the each Investor in
writing with a copy to:

 

Ehmann, Van Denbergh & Trainor, P.C.

Two Penn Center Plaza, Suite 220,

1500 John F. Kennedy Boulevard

Philadelphia, PA 19102

 

if to the Investors:

 

Far East Investments, LLC

122 A East Foothill Boulevard

# 18

Arcadia, CA 91006

Attention: Mr. Grant Lin

 

DTE Investment Ltd.

Room 1019 Metro Centre I,

32 Lam Hing Street,

Kowloon, Hong Kong.

Attention: Mr. Li Chi Kong.

 

with a copy to:

 

John E. Parker

435 Devon Park Drive

Building Five, Second Floor

Wayne, PA 19087

Fax:   (215) 914-6340

 

Any Party may change its address for receiving notice by written notice given to
the others named above.

 



-33-

 

 

9.8          Remedies; Severability. It is specifically understood and agreed
that any breach of the provisions of this Agreement by any person subject hereto
will result in irreparable injury to the other Parties hereto, that the remedy
at law alone will be an inadequate remedy for such breach, and that, in addition
to any other remedies which they may have, such other Parties may enforce their
respective rights by actions for specific performance (to the extent permitted
by law). Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be deemed prohibited or invalid
under such applicable law, such provision shall be ineffective to the extent of
such prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or the other provisions of this
Agreement.

 



-34-

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.

 

 



  COMPANY:             DALECO RESOURCES CORPORATION                     By: /s/
Michael D. Parrish     Name: Michael D. Parrish     Title: Chief Executive
Officer  



 

 

 

  INVESTORS:           FAR EAST INVESTMENTS, LLC                     By: /s/
Grant Lin     Name: Grant Lin     Title: Managing Member                     DTE
INVESTMENT, LTD                     By: /s/ Li Chi Kong     Name: Li Chi Kong  
  Title:    

 

 

 



 

ANNEX I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

 

Common Stock Warrant

 

 

 



 

 

 

EXHIBIT B

 

 

Registration Rights Agreement

 

 

 



 

 

 

EXHIBIT C

 

 

Forbearance Agreement

 

 

 



 

 

 

EXHIBIT D

 

 

Creditors List with Amounts Owed

 

 

 



 

 

 

EXHIBIT E

 

 

Exclusive Distribution and Marketing Agreement



 

 

 



 

 

